                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


TAYLOR P. JOSKI,

             Plaintiff,

      v.                                               Case No. 17-CV-1074

MARK ZERATSKY,

             Defendant.


                                        ORDER


      On June 17, 2019, the defendant filed a motion for summary judgment. A

couple of weeks later, plaintiff Taylor Joski filed a motion to appoint counsel and a

motion for in camera review of video evidence. (ECF No. 60.) This is the fifth motion

to appoint counsel that Joski has filed. The court will deny both motions.

      As the court has explained to Joski, when determining whether to recruit a

lawyer for a pro se plaintiff in a civil case, the court decides whether the difficulty of

the case exceeds a particular plaintiff’s capacity to handle the case on his own.

Navejar v. Iyola, 718 F.3d 692, 696 (7th Cir. 2013). The question is whether a plaintiff

understands the factual and legal issues in his case and can effectively communicate

his thoughts and arguments to the court.

      As a way of demonstrating that he can no longer handle this case on his own,

Joski highlights several allegedly deficient responses from the defendant to his

discovery requests. Joski states that he “has been largely unsuccessful gathering
relevant and material evidence from the defendant in this case.” (ECF No. 60 at 4.)

Joski’s complaints about the defendant’s discovery responses are untimely. Discovery

closed nearly two months ago. If Joski had issues with the defendant’s responses, he

should have raised them before the defendant filed his motion for summary judgment.

Joski offers no reason justifying his delay in raising these issues. Further, it does not

appear that Joski tried to informally resolve his concerns with the defendant before

he asked the court to get involved, which is required by Civil L.R. 37.

      Joski also asserts that the defendant “has repeatedly misrepresented a

material fact.” (ECF No. 30 at 4.) Joski explains that “[t]he defendant falsely asserts

that Mr. Joski opened the door to the assailant’s housing block door, in effect

triggering the assault.” (Id.) Joski states that the video “will plainly show that Mr.

Joski did not open said door to Holding Block B.” (Id.) He asks the court to review the

video in camera (which is a legal term that means the judge reviews sensitive

material in chambers, outside the public’s view). Because the defendant filed the

video as evidence in support of his motion, the video is available to the public, so the

court need not review it in camera.

      It appears that Joski misunderstands the procedure for summary judgment.

His disagreement with the defendant’s characterization of the facts does not support

his need for a lawyer. In fact, his ability to clearly articulate his disagreement and

support his disagreement with evidence demonstrates that he has the capacity to

represent himself through the briefing of summary judgment.



                                           2
      Joski must respond to each of the defendant’s proposed findings of fact by

agreeing with each proposed fact or explaining why he disagrees with a particular

fact. If he does not indicate one way or the other, the court will assume that he agrees

with the proposed fact. Joski must support every disagreement with evidence. He can

do that by relying on documents. If a document (or video) is already part of the record,

he may cite to the document (or video), identifying where it is on the docket; if a

document is not part of the record, he may attach the document to his response

materials. Joski may also tell the court his version of what happened in an affidavit

or an unsworn declaration under 28 U.S.C. § 1746.1 An unsworn declaration is a way

for a party to tell his side of the story while declaring to the court that everything in

the declaration is true and correct. Joski must also respond to the legal arguments in

the defendants’ brief.

      The court finds that Joski is capable of responding to the defendant’s summary

judgment motion, so it will not recruit a lawyer to represent him at this time. The

court will extend Joski’s deadline to respond to the defendant’s motion to July 31,

2019. If he thinks he needs additional time, he may file a motion to further extend

the deadline. He must explain how much additional time he needs and why he

believes he needs the extension.




1
 At the bottom of his declaration he should state: “I declare under penalty of perjury
that the foregoing is true and correct. Executed on [date]. [Signature].” 28 U.S.C. §
1746(2).
                                           3
      THEREFORE, IT IS ORDERED that Joski’s motion to appoint counsel (ECF

No. 60) is DENIED without prejudice.

      IT IS FURTHER ORDERED that Joski’s motion for an in camera review of

video evidence (ECF No. 60) is DENIED.

      IT IS FURTHER ORDERED that Joski’s deadline to file his materials in

response to the defendant’s motion for summary judgment is EXTENDED to July

31, 2019.

      Dated in Milwaukee, Wisconsin this 8th day of July, 2019.




                                             WILLIAM E. DUFFIN
                                             U.S. Magistrate Judge




                                         4
